Exhibit Credit Agreement dated as of November5, 2008 between Micrus Endovascular Corporation, as Borrower, and Wells Fargo Bank, National Association, as Bank - i - Table of Contents ARTICLE I DEFINITIONS 1 SECTION 1.1. CERTAIN DEFINED TERMS 1 SECTION 1.2. CERTAIN RULES OF CONSTRUCTION 16 ARTICLE II 17 SECTION 2.1. REVOLVING LINE OF CREDIT 17 SECTION 2.2. PROCEDURES FOR BORROWING 18 SECTION 2.3. PREPAYMENTS 19 SECTION 2.4. INTEREST/ APPLICABLE RATES 20 SECTION 2.5. COMPUTATIONS OF INTEREST AND FEES 20 SECTION 2.6. PAYMENTS GENERALLY; COLLECTION OF PAYMENTS 21 SECTION 2.7. COLLATERAL 21 SECTION 2.8. GUARANTIES 22 ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY 22 SECTION 3.1. ILLEGALITY 22 SECTION 3.2. INABILITY TO DETERMINE RATES 22 SECTION 3.3. INCREASED COSTS 23 SECTION 3.4. COMPENSATION FOR LOSSES 24 SECTION 3.5. SURVIVAL 24 ARTICLE IV CONDITIONS 25 SECTION 4.1. CONDITION OF INITIAL EXTENSION OF CREDIT 25 SECTION 4.2. CONDITION OF EACH EXTENSION OF CREDIT 26 ARTICLE V REPRESENTATIONS AND WARRANTIES 26 SECTION 5.1. LEGAL STATUS 26 SECTION 5.2. AUTHORIZATION AND VALIDITY 27 SECTION 5.3. NO VIOLATION 27 SECTION 5.4. LITIGATION 27 SECTION 5.5. CORRECTNESS OF FINANCIAL STATEMENT 27 SECTION 5.6. INCOME TAX RETURNS 27 SECTION 5.7. NO SUBORDINATION 27 SECTION 5.8. PERMITS, FRANCHISES 28 SECTION 5.9. ERISA COMPLIANCE 28 SECTION 5.10. OTHER OBLIGATIONS 28 SECTION 5.11. ENVIRONMENTAL MATTERS 28 SECTION 5.12. ELIGIBLE ACCOUNTS 28 - ii - ARTICLE VI AFFIRMATIVE COVENANTS 28 SECTION 6.1. PUNCTUAL PAYMENTS 29 SECTION 6.2. ACCOUNTING RECORDS; ONE-TIME COLLATERAL EXAMS 29 SECTION 6.3. FINANCIAL STATEMENTS 29 SECTION 6.4. COMPLIANCE 30 SECTION 6.5. INSURANCE 30 SECTION 6.6. FACILITIES 30 SECTION 6.7. TAXES AND OTHER LIABILITIES 30 SECTION 6.8. LITIGATION 31 SECTION 6.9. FINANCIAL CONDITION 31 SECTION 6.10. NOTICE TO BANK 31 SECTION 6.11. SUBSIDIARIES 31 ARTICLE VII NEGATIVE COVENANTS 32 SECTION 7.1. USE OF FUNDS 32 SECTION 7.2. CAPITAL EXPENDITURES 32 SECTION 7.3. LEASE EXPENDITURES 33 SECTION 7.4. OTHER INDEBTEDNESS 33 SECTION 7.5. MERGER, CONSOLIDATION, TRANSFER OF ASSETS 33 SECTION 7.6. GUARANTIES 33 SECTION 7.7. LOANS, ADVANCES, INVESTMENTS 33 SECTION 7.8. DIVIDENDS, DISTRIBUTIONS 33 SECTION 7.9. PLEDGE OF ASSETS 34 SECTION 7.10. SALE AND LEASEBACKS 34 SECTION 7.11. TRANSACTIONS WITH AFFILIATES 34 ARTICLE VII EVENTS OF DEFAULT 34 SECTION 8.1. EVENTS OF DEFAULT 34 SECTION 8.2. REMEDIES 36 ARTICLE IX MISCELLANEOUS 36 SECTION 9.1. NO WAIVER 36 SECTION 9.2. NOTICES 36 SECTION 9.3. EXPENSES; INDEMNITY; DAMAGE WAIVER 37 SECTION 9.4. SUCCESSORS, ASSIGNMENT 38 SECTION 9.5. ENTIRE AGREEMENT; AMENDMENT 38 SECTION 9.6. NO THIRD PARTY BENEFICIARIES 38 SECTION 9.7. TIME 38 SECTION 9.8. SEVERABILITY OF PROVISIONS 38 SECTION 9.9. COUNTERPARTS 39 SECTION 9.10. GOVERNING LAW 39 SECTION 9.11. ARBITRATION 39 - iii - SCHEDULES 1.1-A Permitted Indebtedness 1.1-B Permitted Investments 1.1-C Permitted Liens 5.1 Subsidiaries 5.4 Litigation 5.11 Environmental Matters EXHIBITS A Form of Revolving Line of Credit Note B Form of Loan Notice C Form of Financial Covenant Compliance Certificate D Form of Borrowing Base Certificate - iv - Credit Agreement This Credit Agreement (this “Agreement”) is entered into as of November5, 2008, by and between Micrus Endovascular Corporation, a Delaware corporation (“Borrower”), and Wells Fargo Bank, National Association (“Bank”). Recitals Whereas, Borrower has requested that Bankextend credit to Borrower as described below, and Bank has agreed to provide such credit to Borrower on the terms and conditions contained herein. Now, Therefore, for valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Bank and Borrower hereby agree as follows: Article I Definitions Section 1.1.Certain Defined Terms. As used in this Agreement, the following terms shall have the meaning set forth below: “AAA” has the meaning ascribed to such term in Section9.11(b) hereof. “Account Debtor” means any Person who is or who may become obligated under, with respect to, or on account of, an Account, chattel paper, or a General Intangible. “Accounts” means all of Borrower’s now owned or hereafter acquired right, title, and interest with respect to “accounts” (as that term is defined in the UCC), and any and all supporting obligations in respect thereof. “Advance Rate” means the lesser of (i) 80% and (ii) the percentage set by Bank in its sole discretion following the completion of the Initial Collateral Audit. “Affiliate” means, with respect to any Person, any Person that directly or indirectly through one or more intermediaries, controls, or is controlled by, or is under common control with, such first Person.A Person shall be deemed to control another Person for the purposes of this definition if such first Person possesses, directly or indirectly, the power to direct, or cause the direction of, the management and policies of the second Person, whether through common directors, trustees or officers, by contract, by law, or otherwise. “Agreement” has the meaning ascribed to such term in the introductory paragraph hereof. - 1 - “Applicable Rate” means, from time to time, with respect to any Base Rate Loan or LIBOR Loan, as the case may be, the applicable rate per annum set forth as follows: (i)for any LIBOR Loan 3.5% (three and fifty hundredths percent), and (ii)for any Base Rate Loan, the sum of 2.25% (two and twenty-five hundredths percent) plus the Applicable Rate Adjustment Factor. “Applicable Rate Adjustment Factor” means, as of any date of determination, the sum of (i)the Base Rate as of the close of business on the Closing Date minus three-month LIBOR as of the close of business on the Closing Date, minus (ii)the Base Rate as of the close of business as of the last Business Day for the fiscal quarter ending on, or most recently ended as of, such date of determination minus three-month LIBOR as of the close of business as of the last Business Day for the fiscal quarter ending on, or most recently ended as of, such date of determination. “Availability Period” means the period from the Closing Date to the earlier of (i)the Maturity Date and (ii)the date that Bank’s commitment to make Revolving Credit Loans terminates pursuant to Section8.2. “Bank” has the meaning ascribed to such term in the introductory paragraph hereof. “Bankruptcy Code” means the Bankruptcy Reform Act of 1978 (United States Code Sections 101 et seq.) “Bankruptcy Laws” means, collectively:(a)the Bankruptcy Code; and (b)all other liquidation, conservatorship, bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement, receivership, insolvency, reorganization, or similar debtor relief laws of the United States or other applicable jurisdictions from time to time in effect and affecting the rights of creditors generally. “Base LIBOR” means the rate per annum for United States dollar deposits quoted by Bank as the Inter-Bank Market Offered Rate, with the understanding that such rate is quoted by Bank for the purpose of calculating effective rates of interest for loans making reference thereto, on the first day of an Interest Period for delivery of funds on said date for a period of time approximately equal to the number of days in such Interest Period and in an amount approximately equal to the principal amount to which such Interest Period applies.Borrower understands and agrees that Bank may base its quotation of the Inter-Bank Market Offered Rate upon such offers or other market indicators of the London interbank offered market as Bank in its discretion deems appropriate including, but not limited to, the rate offered for Dollar deposits on the London interbank offered market. “Base Rate” means, for any day,the per annum rate of interest in effect for such day as publicly announced from time to time by Bank as its “Prime Rate,” such rate being the rate of interest most recently announced within Bank at its principal office as its “Prime Rate,” with the understanding that Bank’s “Prime Rate” is one of Bank’s base rates and serves as the basis upon which effective rates of interest are calculated for those loans making reference thereto, and is evidenced by the recording thereof after its announcement in such internal publication or publications as Bank may designate.Any change in Bank’s “Prime Rate” as announced by Bank shall take effect at the opening of business on the day specified in the public announcement of such change. - 2 - “Base Rate Loan” means a Revolving Credit Loan that bears interest based upon the Base Rate. “Borrower” has the meaning ascribed to such term in the introductory paragraph hereof. “Borrowing Base” means, as of any date of determination, the greater of (i) $7,500,000 and (ii) the product of the Advance Rate multiplied by Eligible Accounts. “Borrowing Base Certificate” means a certificate substantially in the form of Exhibit D. “Business Day” means any day except a Saturday, Sunday or any other day on which commercial banks in California are authorized or required by law to close; provided that, if any such day relates to LIBOR or any LIBOR Loan, such day must also be a day on which dealings in Dollar deposits are conducted by and between banks in the London interbank offered market. “Change in Law” means the occurrence, after the date of this Agreement, of:(a)the adoption or taking effect of any law, rule, regulation or treaty; (b)any change in any law, rule, regulation or treaty or in the administration, interpretation or application thereof by any Governmental Authority; or (c)the making or issuance of any request, guideline or directive (whether or not having the force of law) by any Governmental Authority. “Change of Control” means an event or series of events by which any “person” or “group” (as such terms are used in Sections13(d) and 14(d) of the Exchange Act, but excluding any employee benefit plan of such person or its subsidiaries, and any person or entity acting in its capacity as trustee, agent or other fiduciary or administrator of any such plan) becomes the “beneficial owner” (as defined in Rules13d-3 and 13d-5 under the Exchange Act, except that a person or group shall be deemed to have “beneficial ownership” of all securities that such person or grouphas the right to acquire, whether such right is exercisable immediately or only after the passage of time), directly or indirectly, of thirty-five percent or more of the Equity Interests of Borrower entitled to vote for members of the board of directors or equivalent governing body of Borrower on a fully-diluted basis (and taking into account all such securities that such person or group has the right to acquire pursuant to any option right). “Closing Date” means November5, 2008. “Code” means the Internal Revenue Code of 1986. “Compliance Certificate” means a certificate substantially in the form of ExhibitC. “Control” means the possession, directly or indirectly, of the power to direct or cause the direction of the management or policies of a Person, whether through the ability to exercise voting power, by contract or otherwise. - 3 - “Default” means any event or condition that constitutes an Event of Default or that, with the giving of notice, the passage of time, or both, would constitute an Event of Default. “Default Rate” means a per annum interest rate equal to the sum of:(i)the Base Rate; plus (ii)the Applicable Rate, if any, applicable to Base Rate Loans; plus (iii)three percent (3.0%) per annum; provided that, with respect to a LIBOR Loan, the Default Rate shall be a per annum interest rate equal to the sum of:(A)the interest rate (including any Applicable Rate) otherwise applicable to such Revolving Credit Loan; plus (B)three percent (3.0%) per annum. “Dollar” and “$” mean lawful money of the United States. “Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary. “Eligible Accounts” means those Accounts created by Borrower in the ordinary course of its business, that arise out of Borrower’s sale of goods or rendition of services, that comply with each of the representations and warranties respecting Eligible Accounts made by Borrower in the Loan Documents, upon which Borrower’s right to receive payment is absolute and not contingent upon the fulfillment of any condition whatsoever, in which Bank has a perfected security interest of first priority, and that are not excluded as ineligible by virtue of one or more of the criteria set forth below; provided, however, that such criteria may be fixed and revised from time to time by Bank in Bank’s sole and absolute discretion to address the results of any audit performed by Bank from time to time after the Closing Date.In determining the amount to be included, Eligible Accounts shall be calculated net of customer deposits and unapplied cash remitted to Borrower.Eligible Accounts shall not include the following: (i) any Account which is more than ninety (90) days past due; (ii) any Account that is disputed or subject to a claim of offset or other potential credit or a contra account; (iii) any Account not yet earned by the final delivery of goods or rendition of services, as applicable, by Borrower to the customer; (iv) any Account for services not yet rendered or for goods not yet shipped, including, without limitation, that portion of any Account, which represents interim or progress billings or retention rights on the part of the Account Debtor; (v) Accounts constituting proceeds of copyrightable material unless such copyrightable material shall have been registered with the United States Copyright Office and shall be covered by a duly executed copyright security agreement, in form and substance reasonably satisfactory to Bank, and filed in the United States Copyright Office; (vi) Accounts owed by an Account Debtor that is not Solvent, the subject of an insolvency proceeding or has gone out of business; - 4 - (vii) Accounts owed by an owner, Subsidiary, Affiliate, officer or employee of Borrower; (viii) Accounts not subject to a duly perfected security interest in Bank’s favor or which are subject to any Lien other than a Permitted Lien; (ix) that portion of any Account for which there exists any right of setoff, defense or discount (except regular discounts allowed in the ordinary course of business to promote prompt payment) or for which any defense or counterclaim has been asserted in writing; (x) that portion of Accounts that has been restructured, extended, amended or modified; (xi)that portion of Accounts that constitutes advertising, finance charges, service charges or sales or excise taxes; (xii) any Account which represents an obligation of any Account Debtor (or an Affiliate of such Account Debtor), regardless of whether otherwise eligible, when twenty percent (20%) or more of Borrower’s Accounts from such Account Debtor are not eligible pursuant to (i) above; (xiii)Accounts arising in a transaction wherein goods are placed on consignment or are sold pursuant to a guaranteed sale, a sale or return, a sale on approval, a bill and hold, or any other terms by reason of which the payment by the Account Debtor may be conditional; (xiv) Accounts that are not payable in Dollars; (xv) Accounts with respect to which the Account Debtoris not organized under the laws of the United States and Canada (except the province of Quebec) unless the Account is covered by credit insurance in form, substance, and amount, and by an insurer, reasonably satisfactory to Bank in its sole and absolute discretion; (xvi) any Account which represents an obligation of any state or municipal government or of the United States government or any political subdivision thereof unless Bank determines, in its sole and absolute discretion based on the advice of counsel, that such Account is not subject to the Federal Assignment of Claims Act of 1940, as amended, or any state equivalent thereto and provides written notice to Borrower to such effect; or (xvii) any Account deemed ineligible by Bank when Bank, in its sole and absolute discretion, deems the creditworthiness or financial condition of the Account Debtor, or the industry in which the Account Debtor is engaged, to be unsatisfactory. - 5 - “Environmental Claims” means all claims, however asserted, by any Governmental Authority or other Person alleging Environmental Liabilities. “Environmental Laws” means any and all Federal, state, local, and foreign statutes, laws, regulations, ordinances, rules, judgments, orders, decrees, permits, concessions, grants, franchises, licenses, agreements or governmental restrictions relating to pollution and the protection of the environment or the release of any materials into the environment, including those related to hazardous substances or wastes, health and safety, air emissions and discharges to waste or public systems. “Environmental Liability” means any liability, contingent or otherwise (including any liability for damages, costs of environmental remediation, fines, penalties or indemnities), of Borrower, any Guarantor or any of their respective Subsidiaries directly or indirectly resulting from or based upon:(a)violation of any Environmental Law; (b)the generation, use, handling, transportation, storage, treatment or disposal of any Hazardous Materials; (c)exposure to any Hazardous Materials; (d)the release or threatened release of any Hazardous Materials into the environment; or (e)any contract, agreement or other consensual arrangement pursuant to which liability is assumed or imposed with respect to any of the foregoing. “Equity Interests” means, with respect to any Person, all of the shares of capital stock of (or other ownership or profit interests in) such Person, all of the warrants, options or other rights for the purchase or acquisition from such Person of shares of capital stock of (or other ownership or profit interests in) such Person, all of the securities convertible into or exchangeable for shares of capital stock of (or other ownership or profit interests in) such Person or warrants, rights or options for the purchase or acquisition from such Person of such shares (or such other interests), and all of the other ownership or profit interests in such Person (including partnership, member or trust interests therein), whether voting or nonvoting, and whether or not such shares, warrants, options, rights or other interests are outstanding on any date of determination. “ERISA” means the Employee Retirement Income Security Act of 1974. “ERISA Affiliate” means any trade or business (whether or not incorporated) under common control with Borrower or any Subsidiary thereof within the meaning of Section414(b)or(c) of the Code (and Sections414(m)and(o) of the Code for purposes of provisions relating to Section412 of the Code). “ERISA Event” means any of the following:(a)a Reportable Event with respect to a Pension Plan; (b)a withdrawal by Borrower or any ERISA Affiliate from a Pension Plan subject to Section4063 of ERISA during a plan year in which it was a substantial employer (as defined in Section4001(a)(2) of ERISA) or a cessation of operations that is treated as such a withdrawal under Section4062(e)of ERISA; (c)a complete or partial withdrawal by Borrower or any ERISA Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is in reorganization; (d)the filing of a notice of intent to terminate, the treatment of a Plan amendment as a termination under Sections4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)an event or condition that constitutes grounds under Section4042 of ERISA for the termination of, or the appointment of a trustee to administer, any Pension Plan or Multiemployer Plan; or (f)the imposition of any liability under TitleIV of ERISA, other than for PBGC premiums due but not delinquent under Section4007 of ERISA, upon Borrower or any ERISA Affiliate. - 6 - “Event of Default” has the meaning ascribed to such term in ArticleVIII hereof. “Exchange Act” means the Securities Exchange Act of 1934. “Foreign Subsidiary” means any Subsidiary organized under the laws of a country (or political subdivision thereof) other than the United States (or political subdivision thereof). “GAAP” means generally accepted accounting principles applicable in the United States set forth in the opinions and pronouncements of the Accounting Principles Board and the American Institute of Certified Public Accountants and statements and pronouncements of the Financial Accounting Standards Board or such other principles as may be approved by a significant segment of the accounting profession in the United States, that are applicable to the circumstances as of the date of determination, consistently applied. “GAAP Profit/Loss” means, for any period, for Borrower and its Subsidiaries on a consolidated basis, the sum of: (a) the revenue for such period; minus (b) the cost of goods sold during such period; minus (c) the operating expenses for such period; provided, that for purposes of determining operating expenses, no effect shall be given to (i) any stock-based compensation expenses incurred during such period; and (ii) any stock-based acquisition expenses incurred during such period. “General Intangibles” means all of Borrower’s general intangibles, as such term is defined in the UCC, whether now owned or hereafter acquired, including all present and future intellectual property rights, customer or supplier lists and contracts, manuals, operating instructions, permits, franchises, the right to use Borrower’s name, and the goodwill of Borrower’s business. “Governmental Authority” means the government of the United States or any other nation, or of any political subdivision thereof, whether state or local, and any agency, authority, instrumentality, regulatory body, court, central bank or other entity exercising executive, legislative, judicial, taxing, regulatory or administrative powers or functions of or pertaining to government (including any supra-national bodies such as the European Union or the European Central Bank). “Guarantor” or “Guarantors” have the meanings ascribed to such terms in Section2.8 hereof. “Guaranty” or “Guaranties” have the meanings ascribed to such terms in Section2.8 hereof. - 7 - “Hazardous Materials” means all explosive or radioactive substances or wastes and all hazardous or toxic substances, wastes or other pollutants, including petroleum or petroleum distillates, asbestos or asbestos-containing materials, polychlorinated biphenyls, radon gas, infectious or medical wastes and all other substances or wastes of any nature regulated pursuant to any Environmental Law. “Indemnitees” has the meaning ascribed thereto in Section9.3(b). “Initial Collateral Audit” means that certain audit by Bank of any collateral under this Agreement, including the examination of any books, records, documents, instruments or agreements relating to any accounts requested to be Eligible Accounts hereunder.The results and conclusions of Bank as a result of such audit are confidential and will not be shared with Borrower, with the exception of Exhibit A to such audit, which is incorporated herein by reference. “Interest Payment Date” means the last Business Day of each calendar month. “Interest Period” means, as to each LIBOR Loan, the period commencing on the date such LIBOR Loan is disbursed or converted to or continued as a LIBOR Loan and ending on the date one, two or three months thereafter, as selected by Borrower in its related Loan Notice; provided that:(a)any Interest Period that would otherwise end on a day that is not a Business Day shall be extended to the next succeeding Business Day unless such Business Day falls in another calendar month, in which case such Interest Period shall end on the next preceding Business Day; (b)any Interest Period that begins on the last Business Day of a calendar month (or on a day for which there is no numerically corresponding day in the calendar month at the end of such Interest Period) shall end on the last Business Day of the calendar month at the end of such Interest Period; and (c)no Interest Period for any Revolving Credit Loan shall extend beyond the Maturity Date. “Investment” means, as to any Person, any direct or indirect acquisition or investment by such Person, whether by means of (a)the purchase or other acquisition of capital stock or other securities of another Person, (b)a loan, advance or capital contribution to, guarantee or assumption of debt of, or purchase or other acquisition of any other debt or equity participation or interest in, another Person, including any partnership or joint venture interest in such other Person and any arrangement pursuant to which the investor guarantees Indebtedness of such other Person, or (c)the purchase or other acquisition (in one transaction or a series of transactions) of assets of another Person that constitute a business unit.For purposes of covenant compliance, the amount of any Investment shall be the amount actually invested (but shall exclude the portion of the amount invested that constitutes the direct proceeds of Equity Interests issued by Borrower), without adjustment for subsequent increases or decreases in the value of such Investment. - 8 - “LIBOR” means the rate per annum (rounded upward, if necessary, to the nearest whole 1/100 of 1%) and determined pursuant to the following formula: LIBOR Base LIBOR 100% - LIBOR Reserve Percentage “LIBOR Loan” means a
